Vacated by Supreme Court, January 7, 2008



                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5141



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERSHOM CANADY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-05-48)


Submitted:   March 31, 2006                 Decided:   April 26, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender; Gretchen L. Taylor,
Assistant Federal Public Defender, Norfolk, Virginia, for
Appellant.   Paul J. McNulty, United States Attorney, Robert E.
Bradenham, II, Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Gershom Canady appeals the 136-month sentence imposed

after he pled guilty to eight drug offenses.               He contends on appeal

that his sentence is unreasonable in light of United States v.

Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).                  We affirm.

             Canady contends that his sentence is unreasonable because

the district court allegedly failed to consider one of the factors

identified at 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005) in

imposing sentence.            Although the sentencing guidelines are no

longer mandatory, Booker makes clear that a sentencing court “must

consult     [the]    Guidelines     and    take     them   into    account       when”

sentencing a defendant.          125 S. Ct. at 767 (Breyer, J., opinion of

the Court).     The court should consider the sentencing range along

with the § 3553(a) factors, and then impose a sentence.                  See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                   The sentence

must   be   “within     the    statutorily       prescribed    range   and   .    .   .

reasonable.”        Id. at 546-47 (citations omitted).

             In sentencing Canady,         the district court considered the

properly    calculated        advisory    guideline    range    and    specifically

addressed several of the § 3553(a) factors.                It is immaterial that

the court did not discuss each factor.              See United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005); United States v. Davis, 53

F.3d 638, 642 (4th Cir. 1995). Because the court sentenced Canady

within the advisory guideline range and below the forty-year


                                         - 2 -
statutory maximum, see 21 U.S.C. § 841(b)(1)(B) (2000), we conclude

that Canady’s sentence is reasonable.   Accordingly, we affirm the

sentence.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -